Citation Nr: 1500324	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service-connection for a traumatic brain injury (TBI).

2.  Entitlement to an initial rating higher than 10 percent for TBI.

3.  Entitlement to an initial rating higher than 10 percent for migraine headaches associated with TBI.

4.  Entitlement to a rating higher than 30 percent for migraine headaches associated with TBI.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A March 2012 decision granted service connection for TBI with migraines, and an August 2013 decision determined that a separate rating was warranted for the migraine condition.  

The issues of entitlement to a rating higher than 30 percent for service-connected migraines and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating determination, the RO denied service connection for TBI residuals, including migraine headaches; the RO notified the Veteran about this rating decision and his appellate rights that same month, and the Veteran did not appeal. 

2.  The Veteran's request to reopen service connection for TBI residuals, including migraine headaches, was received on August 31, 2011. 

3.  From May 2008 to August 31, 2011, there was no pending formal or informal claim showing an intent to apply for service connection for TBI residuals, including migraine headaches.

4.  Throughout the appeal period, the cognitive impairment from the Veteran's TBI warrants level "1" impairment on the table of facets of cognitive impairment for his complaints of memory loss and social impairment; the tinnitus, psychiatric condition, and migraine headaches and dizziness caused by the Veteran's TBI have already been assigned a separate rating under the appropriate diagnostic code.

5.  The Veteran's headache syndrome has been characterized by migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for TBI residuals became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The criteria for an effective date earlier than August 31, 2011 for the grant of service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400 (2014).

3.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for TBI residuals have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2014).

4.  A separate 30 percent evaluation for headaches is warranted from August 31, 2011.  38 C.F.R. § 4.14, 4.124a, Diagnostic Codes 8100, 8045 (2014).

5.  For the entire period on appeal, the criteria for a disability rating of 30 percent,  for headache syndrome have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As the TBI and migraine issues concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in October 2011, January 2012, and March 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  

Service connection for residuals of TBI was denied in a May 2008 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within the one year appeal period.  Accordingly, the May 2008 rating decision became final.  38 C.F.R. § 3.156(b); 20.1103.  The Veteran filed a new claim in August 2011.  He submitted new and material evidence, and the RO granted service connection in March 2012.  The effective date assigned was August 31, 2011, the date of the Veteran's claim.  In his April 2012 notice of disagreement, the Veteran asserted that the effective date should be January 24, 2008, the date of his original claim.  

The Board notes that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  See also Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

The Veteran has not filed a claim for CUE in the May 2008 rating decision.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The Veteran had one year from notification of the May 2008 rating decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a formal or informal claim for service connection for TBI residuals following the May 2008 denial until August 31, 2011, when he filed a request to reopen.  In the context of the August 31, 2011 claim, evidence sufficient to reopen and prove the requisite elements of service connection was submitted, and service connection was granted.  The effective date for service connection TBI residuals was set at the date of receipt of the ultimately successful claim, that is, August 31, 2011.  In essence, when a claim to reopen is successful and benefits are awarded upon readjudication, the effective date is the date the claim is reopened.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show clear and unmistakable error in a prior denial of that claim.  Flash, supra.  He has not made a specific allegation of such error.  To the extent that he claims that his disability was present prior to the currently assigned effective date, the Board notes that establishing such a fact would not assist him in his claim.  As noted, it is that later of the date of receipt of the new claim or the date entitlement arose that controls the assigned effective date.  38 C.F.R. § 3.400(q)(2), (r).  

The Board finds that there was no pending claim prior to August 31, 2011, pursuant to which benefits could be granted.  As there is no dispute regarding the finality of the May 2008 rating decision or the date of receipt of claim to reopen, the earliest effective date possible is the date that the claim to reopen was received, August 31, 2011, which is the effective date currently assigned.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(2), (r).  For these reasons, the Veteran's claim for an earlier effective date for the grant of service connection for TBI residuals must be denied.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Initial Rating for Residuals of TBI

The Veteran contends that a higher initial rating for residuals of a TBI is warranted. 

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045.  As noted below, Diagnostic Code 8045 was recently revised; the effective date for these revisions is October 23, 2008.  The Veteran's claim for service connection for TBI was received in August 2011.  As such, the revised regulations will be applied in this case.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning: Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0... No complaints of impairment of memory, attention, concentration, or executive functions. 

1... A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2... Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3... Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total... Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0... Normal. 

1... Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2... Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3... Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total... Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0... Social interaction is routinely appropriate. 

1... Social interaction is occasionally inappropriate. 

2... Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0... Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2... Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3... Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total... Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0... Motor activity normal. 

1... Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2... Motor activity mildly decreased or with moderate slowing due to apraxia. 

3... Motor activity moderately decreased due to apraxia. 

Total... Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1... Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2... Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3... Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total... Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

Subjective symptoms are assigned numerical designations as follows: 

0... Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1... Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2... Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0... One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1... One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2... One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3... One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0... Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  

1... Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2... Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3... Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total... Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total... Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

As an initial matter, the Veteran has been assigned separate evaluations for anxiety and tinnitus for the entire period on appeal.  The Veteran has not disagreed with the ratings assigned for these disabilities and the Board will not specifically address them.  As noted in the Introduction, an August 2013 rating decision granted a separate evaluation for migraines, effective March 13, 2013.  The August 2013 rating decision explained that the separate evaluation was effective March 13, 2013 which was the date of the VA examination "as this is the first evidence of these conditions that were not shown on the January 2012 VA examination."  Upon review of the record, and as will be outlined in further detail below in discussing the headaches, the Board finds that the Veteran's symptoms of migraines have been present for the entire period on appeal and the separate evaluation should be effective August 31, 2011.  Indeed, VA treatment records document post-service treatment for migraines as early as 2010.  Diagnostic Code 8045 specifically directs that any residuals with a distinct diagnosis, such as migraine headaches, should be separately evaluated even if the diagnosis is based on subjective symptoms.   In light of the evidence of a distinct diagnosis throughout the period on appeal, the Board finds the effective date for the separate evaluation for migraines should be the same as that for the TBI.  Accordingly, an effective date of August 31, 2011 for a separate evaluation for headaches is granted.  As the Veteran has been separately evaluated for anxiety, tinnitus, and migraines, these symptoms will not be evaluated under the criteria of 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.

At an August 2011 VA psychiatric examination, the Veteran reported difficulty with long term memory.  At an October 2011 VA Gulf War general medical examination, the Veteran complained of interpersonal relationship problems.  The examiner opined that the Veteran had no functional impairment as a result of the TBI.  

The Veteran was provided a January 2012 VA TBI examination.  The examiner reviewed the record and reported on the medical history and subjective complaints related to the TBI.  The examiner found that judgment, social interaction, orientation, motor activity, visual and special orientation, neurobehavioral effects, communication, and consciousness were all normal.  The examiner did find evidence of mild memory impairment, migraine headaches, dizziness or vertigo, psychiatric symptoms, and tinnitus.  The Veteran has been assigned separate compensable ratings for the migraine headaches with dizziness, anxiety disorder, and tinnitus.  Thus, the only TBI residual found in January 2012 that has not been accounted for in a separate compensable rating is the memory impairment.  

He was provided a March 2013 VA TBI examination.  Again, judgment, orientation, motor activity, visual and special orientation, neurobehavioral effects, communication, and consciousness were all normal.  The examiner noted mild memory impairment, migraine headaches, dizziness or vertigo, psychiatric symptoms, and tinnitus.  The examiner also determined that the Veteran's social interaction is occasionally inappropriate.  

The Board will first discuss each of the facets of cognitive impairment individually under the revised Diagnostic Code 8045.

For the memory impairment, the evidence shows no higher than a "1" is assignable.  To that end, he has consistently provided subjective reports of memory loss.  A higher level of severity of "2" is not warranted, because the March 2013 and January 2012 examiners did not find objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Additionally, the October 2011 VA psychiatric examiner found that there was no functional impairment due to TBI.

Next, the Veteran's judgment was found to be normal throughout the appeal period, as reflected in VA examination reports of March 2013 and January 2012.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interaction was found to be occasionally inappropriate in the March 2013 examination, warranting a severity level of "1."  A higher level of severity of "2" is not warranted, because the March 2013 examiner did not find that social interaction was frequently inappropriate, and the January 2012 examiner found no impairment to social interaction.

A level of severity of "0" has been assigned for the orientation facet, because there is no evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.  Similarly, motor activity has been normal, with no evidence of apraxia (inability to perform previously learned motor activities, despite normal motor function).  Visual spatial orientation is also normal, as there is no indication that the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, or is unable to use assistive devices such as GPS (global positioning system).

Regarding subjective symptoms, the Veteran is already in receipt of separate evaluations for tinnitus and headaches, with includes his complaints of dizziness.  To that end, the March 2013 examiner remarked that dizziness was caused by the headache condition.  

Next, the evidence shows that neurobehavioral effects do not interfere with workplace interaction or social interaction, as stated in the March 2013 and January 2012 examination reports.  

Finally, the evidence shows the Veteran's communication and consciousness are normal.  The March 2013 and January 2012 examiners did find impairment of comprehension or expression, or both, of either spoken language or written language.

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for mild impairment of memory and social functioning.  An evaluation in excess of 10 percent is not warranted at any time during the appeal as the Veteran has never been assessed as having a facet evaluated as level "2."  A separate rating is not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.  To the contrary, erectile dysfunction was not found in any of the VA examinations, and sensory examinations also yielded normal results. 

In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's residuals of TBI.  See Schafrath, 1 Vet. App. at 595.


Initial Rating for Migraine Headaches

The Veteran contends that his migraine headache condition warrants a higher rating that that currently assigned.  He submitted a January 2014 statement asserting that his condition has worsened.

The Veteran's headache condition is currently rated as 10 percent disabling under Diagnostic Code 8100.  As discussed above, the Board has concluded that the effective date should be August 31, 2011. 

Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

VA treatment records reflect treatment for headaches.  In December 2010 the Veteran reported migraines once every 3 months associated with nausea and photophobia.  A December 2010 note from a VA physician that has been treating the headache condition since 2008 explains that the Veteran has been prescribed a medication to treat his headaches.  The physician instructs the Veteran to take one to two tablets per headache, and provides refills totaling 36 tablets, which she states "should be enough for one year."  Thus, the physician's statement indicates that, based on her prior treatment of the headache condition, she expects the Veteran to experience one to three severe headaches per month.  

In June 2011, the Veteran reported to his VA physician that he experienced approximately ten migraines in the past six to seven months.  Half of the headaches responded to medication, and half of the headaches lasted over 4 hours and were disabling.  

The October 2011 Gulf War examination reflected that the Veteran reported headaches 2-3 times a week with difficulty sleeping, difficulty concentrating, blurred vision and nausea prior to receiving a prescription.  After starting Sumutriptin in 2010 the Veteran indicated he took the medication 2-3 times a week and the condition was described as stable.  

A January 2012 VA headaches examination determined that he had characteristic prostrating attacks of headache pain occur less than once every two months.  The Veteran reported headache pain on both sides of the head associated with nausea, vomiting, sensitivity to light and sound and changes in vision.  The examiner noted the Veteran did not have very frequent prostrating or prolonged attaches of migraine headache pain.  

In his April 2012 notice of disagreement, the Veteran asserted that his headaches are more frequent and severe than what has been reported by the VA examiners.  He indicated that his headaches last more than 3 hours and it takes hours for the medication to be effective.  He described headaches about 2-3 times a week and explained the severity will vary.  He described prostrating headaches about 4-6 times every 2 months.  His testimony as to the impact that his headaches have on his daily functioning is competent and credible.  

A January 2013 VA treatment record reflects the Veteran reported 2-4 migraines per month (10 migraines in 6 months) since his prior visit and noted that pain severity had also increased.  He indicated that his headaches, along with memory problems, sleep dysfunction and anxiety resulted in him performing poorly at college and he had dropped out.  

A March 2013 VA record noted chronic headaches occurring about 15 days a month and indicated the condition had worsened over time to the point he was essentially disabled by it.  A March 2013 Headache impact test reflected the Veteran had a score of 72 indicating that the headaches had a severe impact on his life.  Another March 2013 record reported treatment with Botox.  An April 2013 VA follow-up record indicated that the Veteran explained he had a very intense migraine the day of treatment with Botox so he felt the result was not good.  He described 6 headaches since that time.  A June 2013 record noted a 50% reduction in headache days 2-3 weeks after the last injection of Botox.  He had returned as the Botox had worn off and headaches returned to baseline and he described 4 headache days a week.  An October 2013 record also described a 50% reduction in headache days 2 weeks after the June 2013 Botox injection but the intensity of headaches was not mitigated.  The overall effect lasted about 2 months but headaches had returned to the baseline and described 3 headaches a week with an intensity of 7-8 on a scale of 10. 

He was provided a March 2013 headaches examination.  He reported headaches requiring rest in a dark room twice a week, which are accompanied by pain, blurred vision, light and sound sensitivity, dizziness, and nausea.  The examiner opined that characteristic prostrating attacks of headache pain occur less than once every two months.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran experiences headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Specifically, there is competent and credible evidence of headaches about 2-3 times a week with prostrating headaches at least once a month.  Thus, the Board finds that a 30 percent evaluation is warranted.  To the extent that the Veteran seeks a rating higher than 30 percent for the headache condition, those contentions are addressed in the remand.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's disabilities have manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
The Veteran's symptoms are specifically contemplated by the criteria discussed above, including the effect on her daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an effective date earlier than August 31, 2011, for the grant of service-connection for TBI is denied.

Entitlement to an initial rating higher than 10 percent for TBI residuals is denied.

An earlier effective date of August 31, 2011, for the grant of a separate evaluation for migraine headaches is granted.

For the period beginning August 31, 2011, entitlement to a 30 percent rating for migraine headaches is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2014).

As noted above, the Board is granting the claim for entitlement to an initial rating of 30 percent for migraine headaches.  The highest available evaluation for migraine headaches under Diagnostic Code 8100 is 50 percent; thus, the Board's decision is not considered a complete grant of the benefits sought.  The Veteran submitted a January 2014 statement asserting that the severity of his headaches has worsened.  In light of this allegation, the Board finds that he must be provided a new VA examination to assist in determining whether the maximum 50 percent evaluation is warranted.  

Additionally, the evidence of record raises a claim of entitlement to TDIU.  A January 2014 headache conditions questionnaire asserts that the Veteran cannot work or attend school due to the frequency and severity of his migraine headaches.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  
38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes an explanation as to the information or evidence needed to substantiate a claim for TDIU.
 
2.  Concurrent with the above, request that the Veteran clarify his employment history, indicating the reason(s) why employment ended, in regard to his most recent employment as an apartment manager.  If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence.
 
3.  Schedule the Veteran for a VA examination.  The examiner is requested to provide an opinion as to the current nature and severity of the Veteran's service-connected migraine headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, adjudicate the issues of entitlement to a rating higher than 30 percent for migraine headaches and entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


